Beasley, Presiding Judge,
dissenting in part.
I respectfully dissent to the dismissal of the appeals from the grant of plaintiff Northpark’s motion to compel arbitration.
In Phillips Constr. Co. v. Cowart Iron Works, 250 Ga. 488, 491 (299 SE2d 538) (1983), the Supreme Court remanded the case so that the trial court could vacate the original order and reenter it in order to entertain a certificate for immediate review. We should do the same in this case for the following reasons.
As recognized in Phillips, supra at 489, a trial court’s decision to compel arbitration has “significant consequences” which, if it is in error, results in the expensive and time-consuming waste described by the Supreme Court. That is especially true in this multi-party construction case. We can easily give the opportunity to avoid this by such a remand, which could conserve judicial resources in the end. The Supreme Court in Phillips favored review of this question of compelled arbitration.
Our own recent case of Bishop Contracting Co. v. Center Bros., 213 Ga. App. 804 (445 SE2d 780) (1994), points this out and demonstrates how a worthless and unproductive exercise can occur when the question is not settled before one course or the other is followed. In Bishop, the trial court refused to compel arbitration, the case was tried, and appeal was taken; we reversed the judgment because there should have been arbitration first. It well may be that the law requires arbitration first in this case also, but we should at least decide that, if the trial judge certifies the question.
I am not suggesting that we do this in every case in which the complaining party attempts a direct appeal from a ruling on arbitration. This case differs because of the existence of Bartlett v. Dimension Designs, 195 Ga. App. 845 (395 SE2d 64) (1990). We are only now overruling it, to the extent that it leads litigants astray as to the proper procedure for appealing this issue. We ourselves followed it in granting supersedeas in this case and so should be tolerant of the confusion which was evident and understandable.
The notices of appeal in these cases were filed on January 25 and February 3, 1994, before publication of McAllaster v. Merrill Lynch &c., 212 Ga. App. 697 (443 SE2d 9) ((March 31,) 1994), and Bishop, supra, ((June 14,) 1994). Consequently, the appellants did not have the benefit or the warning of those decisions when they filed their notices of appeal. Now that we have lifted the fog which drifted into procedural law with Bartlett, and the pathway is once again clear, we *441should permit the appellants to follow it.
Decided October 21, 1994
Reconsiderations denied December 5, 1994
Varner, Stephens, Wingfield & Humphries, J. D. Humphries III, Eric L. Nelson, for Pace Construction Corp.
Gleaton, Scofield, Egan & Jones, M. Michael Egan, Jr., Marla M. Eastwood, for H. J. Russell Construction Co.
Smith, Currie & Hancock, Glower W. Jones, for Northpark Associates.
I am authorized to state that Judge Smith and Judge Ruffin join in this dissent.